1. On a case made to try an issue of damages for the interposition of a claim for delay only, under section 3741 of the Code, it was not error to strike an equitable plea filed in the claim case, the claimant being allowed to introduce all his evidence to elucidate the issue before the court.2. In such a case it is enough that a plain issue charging that the claim was interposed for delay only be tendered, and no formal pleading is necessary, especially if no objection be made to it before or at the trial.3. Where a plaintiff is seeking to enforce his judgment for the purchase money of land, which the defendant had bought for himself, and had not paid for, and the defendant put in a claim to the land as guardian for his ward on the ground that the ward’s money had paid for the land as far as it had been paid for, and that the plaintiff knew that his ward’s money had been used by him, and the claim is discontinued, and an issue is made up under the Oode, section 3741, and no material error is committed by the court on the trial of such issue, and the jury find that the claim was interposed for delay only, there being no shadow of title in the ward to the land, and the court below is satisfied with the finding, this court will not interfere.4. In such a case the security on the damage bond is as much bound as if the claim case had been tried,